- IDEA-HTML Company Contact Dave Faulkner Cimetrix, Incorporated Phone: (801) 256-6500 Fax: (801) 256-6510 dave.faulkner@cimetrix.com Cimetrix Announces Second Quarter 2009 Financial Results Increased Software Revenues Hint of Industry Recovery SALT LAKE CITY, UT  August 14, 2009  Cimetrix, Incorporated (OTC: CMXX) (www.cimetrix.com), a leading provider of factory automation and equipment control software solutions for the global semiconductor, photovoltaic, and electronics industries, today reported financial results for its second quarter ended June 30, 2009. Software revenues increased 19% to $512,000 from $430,000 in the first quarter of this year, while professional services revenues decreased 52%. Overall, Company revenues decreased 15% quarter-over-quarter. Total revenue for the second quarter declined 30% year-over-year from $995,000 in 2008 to $701,000. Our software revenues increased from the first quarter of this year. We hope this indicates that semiconductor and other related electronics capital equipment markets are slowly starting to trend upwards. A number of new customer projects for professional services opportunities were quoted throughout the quarter. However, the majority of projects were delayed as end user customers remain cautious, impacting our second quarter services revenues. said Bob Reback , Cimetrixs president and chief executive officer. Reback added, During this challenging business environment, we continue to tightly control costs while supporting customers and pursuing new business. Highlights Successful execution of professional services project to deliver vacuum robot cluster tool control project. Continued success in the growing solar-photovoltaic market with three new design wins for Cimetrix software products. Six Month Results Six-month revenue decreased 35% to $1,524,000 from $2,350,000 in the same period last year. Total operating costs and expenses decreased 37% to $1,965,000 from $3,108,000. Cimetrix reported a net loss of $508,000, or ($0.02) per basic and diluted share, versus a net loss of $819,000, or ($0.03) per basic and diluted share, in the same period last year. About Cimetrix Incorporated Cimetrix designs, develops, markets, and supports factory automation and equipment control software for the global semiconductor, photovoltaic, and electronics industries. A leading participant in SEMI standards development, Cimetrixs connectivity software allows for quick implementation of the SECS/GEM , GEM300 and EDA standards. The Companys products can be found on virtually every tool type in nearly every semiconductor 300mm factory worldwide. The added-value of Cimetrixs passionate support and professional services creates the industrys only complete software solution. Key products include: CIMControlFramework  CIMConnect  CIM300  CIMPortal  Cimetrix is an active member of Semiconductor Equipment and Materials International (SEMI), including the SEMI PV Group, and participates in various International SEMATECH Manufacturing Initiative (ISMI) programs. For more information, please visit www.cimetrix.com . 1 Safe Harbor Statement: The matters discussed in this news release include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Statements about the Companys prospects for future growth and results of operations are forward-looking statements. The comments made by the Company's senior management in regards to future revenue and results are based on current expectations and involve risks and uncertainties that may adversely affect expected results including but not limited to recovery of the economic markets into which the Company sells products, increased capital expenditures by semiconductor chip manufacturers, market acceptance of the Companys products, the timing and degree of adoption of Interface A by the semiconductor industry, the ability of the Company to control its costs associated with providing products and services, the mix between products and services (which generally have higher associated costs of revenue) provided by the Company, the competitive position of the Company and its products, which include CODE, CIMConnect, CIM300 and CIMPortal product families, the economic climate in the markets in which the Companys products are sold, technological improvements, and other risks discussed more fully in filings by the Company with the Securities and Exchange Commission. Many of these factors are beyond the control of the Company. Reference is made to the Company's most recent filing on Form 10-K, which further details such risk factors. # # # 2 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Balance Sheets June 30, 2009 (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ 15,000 $ 15,000 Restricted cash - 121,000 Accounts receivable, net 250,000 407,000 Inventories - 2,000 Prepaid expenses and other current assets 22,000 25,000 Total current assets 287,000 570,000 Property and equipment, net 25,000 57,000 Intangible assets, net 29,000 56,000 Goodwill 64,000 64,000 Other assets 20,000 29,000 $ 425,000 $ 776,000 LIABILITIES AND STOCKHOLDERS DEFICIT Current liabilities: Accounts payable $ 181,000 $ 184,000 Accrued expenses 403,000 321,000 Deferred revenue 290,000 460,000 Current portion of notes payable and capital lease obligations 289,000 503,000 Current portion of notes payable  related party 100,000 - Total current liabilities 1, 263,000 1,468,000 Long-term liabilities: Notes payable  related parties, net 359,000 188,000 Long-term portion of notes payable and capital lease obligations 456,000 335,000 Total long-term liabilities 815,000 523,000 Total liabilities 2,078,000 1,991,000 Commitments and contingencies Stockholders deficit: Common stock; $.0001 par value, 100,000,000 shares authorized, 33,668,057 and 33,568,057 shares issued, respectively 3,000 3,000 Additional paid-in capital 32,739,000 32,669,000 Treasury stock, 25,000 shares at cost (49,000 ) (49,000 ) Accumulated deficit (34,346,000 ) (33,838,000 ) Total stockholders deficit (1,653,000 ) (1,215,000 ) $ 425,000 $ 776,000 See accompanying notes to consolidated condensed financial statements 3 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: New software licenses $ 308,000 $ 455,000 $ 505,000 $ 1,146,000 Software license updates and product support 204,000 245,000 437,000 543,000 Total software revenues 512,000 700,000 942,000 1,689,000 Professional services 189,000 295,000 582,000 661,000 Total revenues 701,000 995,000 1,524,000 2,350,000 Operating costs and expenses: Cost of revenues 247,000 437,000 617,000 1,057,000 Sales and marketing 178,000 269,000 421,000 583,000 Research and development 121,000 230,000 293,000 482,000 General and administrative 280,000 403,000 585,000 878,000 Depreciation and amortization 24,000 54,000 49,000 108,000 Total operating costs and expenses 850,000 1,393,000 1,965,000 3,108,000 Loss from operations (149,000 ) (398,000 ) (441,000 ) (758,000 ) Other income (expense): Interest and other income - - - 1,000 Interest expense (35,000 ) (42,000 ) (68,000 ) (62,000 ) Gain on sale of assets - - 1,000 - Total other expense, net (35,000 ) (42,000 ) (67,000 ) (61,000 ) Loss before income taxes (184,000 ) (440,000 ) (508,000 ) (819,000 ) Provision for income taxes - Net loss $ (184,000 ) $ (440,000 ) $ (508,000 ) $ (819,000 ) Loss per common share: Basic $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.03 ) Diluted $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.03 ) Weighted average number of shares outstanding: Basic 33,810,000 32,007,000 33,784,000 31,967,000 Diluted 33,810,000 32,007,000 33,784,000 31,967,000 See accompanying notes to consolidated condensed financial statements 4
